The Creek Nation East of the Mississippi filed a petition in the Indian Claims Commission on August 9, 1951 which was assigned Docket No. 280, and which asserted a claim for lands in northern Florida alleged to have been lost to the Creeks by the Treaty of August 9,1814 or by the Camp Moultrie Treaty. The Commission by order dated September 13,1974 dismissed with prejudice the claims in said docket because the Creek Nation had failed to comply with Commission orders directed to them in connection with the filing of materials relative to their claims, thereby substantially hin*1010dering the orderly progress of the litigation of the claims in consolidated Docket Nos. 73, 151 and 280 and substantially prejudicing the rights of the Seminole plaintiffs to an expeditious final determination of their claims in Docket Nos. 73 and 151. The Creek Nation East has filed an appeal from the order. On June 27,1975 the court issued the following order:
Before CoweN, Chief Judge, Durfee, Senior Judge, SkeltoN, Nichols, Kunzig and BeNNett, Judges.
“This case involves an appeal from an order of the Indian Claims Commission, issued September 13, 1974, which dismissed the claims of the appellant under Commission Docket No. 280 and ordered that said Docket No. 280 be severed from Dockets Nos. 73 and 511. The case is presently before the court on motion of the Seminole Indians of the State of Florida and the Seminole Nation of Oklahoma, appellees, to dismiss the appeal. Upon consideration of the motion and the appellants’ response, the court finds:
“(a) the Commission’s order was issued pursuant to the authority and discretion vested in the Commission by Section 27(b) of the Indian Claims Commission Act;
“(b) The recitals in the Commission’s order and the facts before us on the pending motions are sufficient to establish that the action of the Commission was justified and did not constitute an abuse of its discretion, and “(c) The order of the Commission was not arbitrary, or capricious, and did not constitute a denial of due process.
“it is therefore ordered that the motion to dismiss is granted, the order of the Commission is affirmed, and this appeal is hereby dismissed.”
On October 3,1975 the court denied appellant’s motion for rehearing.